Name: Council Decision (CFSP) 2015/2051 of 16 November 2015 amending Decision 2013/730/CFSP in support of SEESAC disarmament and arms control activities in South East Europe in the framework of the EU Strategy to Combat the Illicit Accumulation and Trafficking of SALW and their Ammunition
 Type: Decision
 Subject Matter: international security;  economic geography;  defence;  trade policy
 Date Published: 2015-11-17

 17.11.2015 EN Official Journal of the European Union L 300/19 COUNCIL DECISION (CFSP) 2015/2051 of 16 November 2015 amending Decision 2013/730/CFSP in support of SEESAC disarmament and arms control activities in South East Europe in the framework of the EU Strategy to Combat the Illicit Accumulation and Trafficking of SALW and their Ammunition THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Council Decision 2013/730/CFSP (1) provides that the Union shall contribute to the South-Eastern and Eastern Europe Clearinghouse for the Control of Small Arms and Light Weapons (SEESAC) Project on Reducing the Threat of the Illicit Spread and Trafficking of Small Arms and Light Weapons (SALW) and their Ammunition in South East Europe. (2) The project supported by Decision 2013/730/CFSP aims, amongst other aspects, to improve the security provisions and stockpile management for the storage of conventional weapons and ammunition stockpiles (the storage security component). (3) In paragraph 3.1 of the Annex to Decision 2013/730/CFSP, Bosnia and Herzegovina, Kosovo (2), the Republic of Moldova, Montenegro, Serbia and the former Yugoslav Republic of Macedonia (FYROM) are designated as beneficiaries of the storage security component, however Albania is not. (4) According to the implementing agency SEESAC, and with the agreement of the Albanian authorities, there is a need for Albania to benefit from the storage security component and there is available funding under Decision 2013/730/CFSP. (5) Decision 2013/730/CFSP should, therefore, be amended to include Albania as a beneficiary of the storage security component, HAS ADOPTED THIS DECISION: Article 1 Paragraph 3.1 of the Annex to Decision 2013/730/CFSP is replaced by the following: 3.1. Increased Security of Stockpiles through Infrastructure Improvements and Capacity Development Objective This activity will reduce the threat of the spread and illicit trafficking of SALW and their ammunition by improving security provisions and stockpile management for the storage of conventional weapons and ammunition stockpiles in Albania, Bosnia and Herzegovina, Kosovo (*), the Republic of Moldova, Montenegro, Serbia and FYROM. Description The successful implementation of Council Decision 2010/179/CFSP with a two-pronged approach of (1) improving the security of storage locations in three countries (3), and (2) building the capacity of the personnel tasked with managing stockpiles (4), significantly increased security provisions and reduced the risk of the unwanted proliferation of stockpiles of SALW and their ammunition. Building on these achievements, the second phase of the project will continue to improve the security of weapons and ammunition storages in South East Europe by providing further specific technical and infrastructural assistance in line with international best practices and standards. The project activities will provide support to the Ministries of Defence in Albania, Bosnia and Herzegovina, the Republic of Moldova, Montenegro and FYROM as well as the Ministries of Interior of the Republic of Serbia, FYROM and Kosovo (*) by procuring and installing the necessary equipment for securing weapons and ammunition stockpiles. In addition, where necessary, training will be provided for staff in charge of stockpile management. The sites at which security will be improved will be selected based on an assessment of the priorities as well as the security risks they pose. Specifically, the project envisages the following activities:  Albania: security upgrades at ammunition and conventional weapons storage sites of the Ministry of Defence (up to 2 sites), including through the installation and/or refurbishment of perimeter fencing and lighting, intruder alarm systems, closed-circuit television cameras (CCTV) and telecommunications equipment.  Bosnia and Herzegovina: security upgrades at ammunition and conventional weapons storage sites of the Ministry of Defence including through the installation and/or refurbishment of perimeter fencing and lighting, intruder alarm systems, closed-circuit television cameras (CCTV) and telecommunications equipment, complementing the work on safety of stockpiles done by UNDP and OSCE.  Kosovo (*): improvement of the Police Department stockpile management capabilities through training and assessment of the current state. Refurbishment of one small local SALW and ammunition storage.  FYROM: security upgrade of the Ministry of Interior central storage site (Orman) through procurement of security equipment and implementation of infrastructure upgrades including the refurbishment of the perimeter fence; CCTV equipment and lighting; and new security doors for storage buildings. Security upgrade of the central storage site of FYROM Armed Forces through the procurement and installation of video surveillance and improvement of perimeter- and building security by repairing fences, installation of new entry gates, and magazine security doors refurbishment.  The Republic of Moldova: security upgrades at the Central Arms and Munitions Depot (CAMD) of the Ministry of Internal Affairs, including the installation of security fences, entry control systems and procurement of an e-register of weapons.  Montenegro: physical improvements to the Brezovik ammunition site including overall improvements to storage security infrastructure. Development of a central register of stored weapons and ammunition.  Serbia: security upgrade at the main SALW storage site of the Ministry of Interior, including video surveillance and access control.  Regional Training on Stockpile Management: to be implemented at both regional (yearly) and national level (when needed). Project results and implementation indicators: The project will result in improved security in South East Europe through the reduction of the risk of illicit trade by:  Increasing the security of SALW storage sites in Albania (up to 2), BiH (4), Kosovo (*) (1), the Republic of Moldova (2), Montenegro (1), Serbia (1) and FYROM (2) through measurable security oriented infrastructure upgrades.  Increasing the capacity of staff to safeguard stockpiles by training at least 60 staff from the beneficiary countries in three workshops and providing targeted training at national level.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 November 2015. For the Council The President F. MOGHERINI (1) Council Decision 2013/730/CFSP of 9 December 2013 in support of SEESAC disarmament and arms control activities in South East Europe in the framework of the EU Strategy to Combat the Illicit Accumulation and Trafficking of SALW and their Ammunition (OJ L 332, 11.12.2013, p. 19). (2) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo Declaration of Independence. (3) In Croatia, the security of the Ministry of Interior's Central Weapons Storage MURAT  was improved through the installation of video surveillance; in Bosnia and Herzegovina 41 security doors were installed and security at four SALW and ammunition storage locations of the Ministry of Defence was bolstered; security at Montenegro's Ministry of Defence ammunition depot TARAS  was upgraded to international security standards. (4) A Stockpile Management Course was developed and a total of 58 operation level officials from the Ministries of Defence, the Armed Forces and Ministries of Interior of Bosnia and Herzegovina, Croatia, FYROM, Montenegro and Serbia were trained in stockpile management.